The finding of neglect against the father was supported by a preponderance of the evidence, including testimony that the much larger father committed acts of domestic violence against the legally blind mother in the child’s presence (Family Ct Act § 1012 [f] [i] [B]). These violent acts exposed the child to an imminent risk of harm, and no expert or medical testimony is required to show impairment or risk thereof to the child as the result of the domestic violence (see Matter of Athena M., 253 AD2d 669 [1998]). There exists no basis to disturb the court’s credibility determinations (see Matter of Irene O., 38 NY2d 776 [1975]). Concur—Lippman, P.J., Andrias, Williams and McGuire, JJ.